UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
SHABBAR RAFIQ CASE NO. 2:18-CV-00495 SEC P
REG. #54757-177
VERSUS JUDGE JAMES D. CAIN, JR.
UNITED STATES OF AMERICA MAGISTRATE JUDGE KAY
ORDER

For the reasons stated in the Report and Recommendation [doc. 65] of the
Magistrate Judge previously filed herein and after an independent review of the record, a
de novo determination of the issues, and consideration of the objections filed herein, and
upon a conclusion that the findings are correct under applicable law;

IT IS ORDERED that the Motion for Temporary Restraining Order [doc. 64] filed

by plaintiff Shabbar Rafiq be DENIED

THUS DONE in Chambers on this me day of A used , 2019.

<JAMES D. fe JR.
UNITED STATES DISTRICT JUDGE
